 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDSequent referral by the Union.According,Ifind that the General Counsel hasfailed to prove by a preponderance of the credible evidence that, in refusing to acceptthe referral of Clark on and after November 5, 1964, the Respondent violated Sec-tion 8(a)(3) and(1) oftheAct.With respect to Lawrence Tate,1e whom the General Counsel alleges to have beenunacceptable for referral solely on the ground that he filed an unfair labor practicecharge against the Respondent on October 28, the evidence reveals that,althoughTate was in no way involved in the "batter board" incident on October 8 and 9,Maroon, on the latter date, which was several weeks before the October 28 chargewas filed, apprised Hiltibidal of the fact that"Tate is no good"and that he did notwant him on his job.Although,based upon Maroon's statement to Hiltibidal onNovember 4 that he would not hire Tate,Hiltibidal did not refer him for the northend reopening on November 5, Hiltibidal'sreferralofTate 3 weeks later onNovember 24 "to test"Maroon was accepted by the latter without incident.Although Maroon admitted on the record that one of the reasons that he did notwant Tate was because Tate was known around the country as a troublemaker, whichmeant"generally it is petty things like lumping out of the ditch to call the businessagent if I pick up a shovel," the evidence discloses that,like Clark, Maroon consid-ered Tate to be other than a good worker and, based upon Hiltibidal'sadmission,Maroon communicated this to Hiltibidal as a reason for not hiring Tate (as well asClark)on November 5. Accordingly,in view of the above, and notwithstandingMaroon's statement to Hiltibidal which, based upon its context,I believe to havebeen but an afterthought,to the effect that"Now they've got me messed up with theLaborBoard,"I find that the General Counsel has failed in its burden of provingby a preponderance of the credible evidence that,in refusing to accept the referralof Lawrence Tate between November 5 and 24, 1964, the Respondent violated Sec-tion8(a)(3) and(4) of the ActCONCLUSIONS OF LAW1.John MaroonTrucking Serviceis engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2. International Hod Carriers',Building andCommon Laborers' Union of Amer-ica,AFL-CIO, Local19, is a labor organization within the meaning ofSection 2(5)of the Act.3.TheRespondent has not engaged in any unfairlabor practicesas alleged inthe complaint.RECOMMENDED ORDERIt isherebyrecommended that the complaint be dismissed in its entirety.16 Lawrence Tate,the alleged discriminatee,Ismore frequently referred to in the recordas Steve Tate,and should not be confused with his father,Ivan Tate.Millwrights Local Union 1421, affiliated with United Brotherhoodof Carpenters&Joiners of America, AFL-CIO; L. A. Carter,Business Representative[Jervis B. Webb Company of Georgia]andJohn H.Davis, Jervis B. Webb Company of Georgia, C. M.Yeatts, Jr., EarlCox.Cases Nos. 16-CB-247,16-CB-247-2,16-CB-047-3, and 16-CB-147-4.December 17,1965DECISION AND ORDEROn September 14, 1965, Trial Examiner William Seagle issuedhisDecision in the above-entitled proceeding, finding that theRespondents had not engaged in unfair labor practices as alleged inthe complaint and recommending that the complaint be dismissed inits entirety,as setforth in the attached Trial Examiner's Deci-156 NLRB No. 10. MILLWRIGHTS LOCAL UNION 1421, ETC.95sion.Thereafter, the General Counsel and the Charging Party filedexceptions to the Trial Examiner's Decision with supporting briefs.Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, conclu-sions,' and recommendations.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]IIn view of the Trial Examiner's finding that there was no attempt to cause Ray todiscriminate, we need not consider his observations in the second paragraph on p. 103 ofhis Decision and, of course, find it unnecessary to pass upon the employment status ofthe persons in question.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner William Seagle at Fort Worth, Texas,on June 22, 23, and 24, 1965, upon a complaint issued on April 29, 1965, allegingviolations by the Respondents of Section 8(b)(2) and (1)(A) of the NationalLabor Relations Act, as amended,' in refusing to give clearances for employment tofive named millwrights on or about December 30 and 31, 1964, and in threateningto inflict or in inflicting bodily injuries upon several of the same millwrights onDecember 31, 1964, or January 4, 1965.Upon consideration of the entire record, including the posthearing briefs filed onbehalf of all interested parties, and in view of my observation of the demeanor ofthe witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERJervis B.Webb Company of Georgia (herein referred to as Webb) is now, andat all material times has been, a corporation duly organized under, and existing byvirtue of, the laws of the State of Georgia.The principal office and place of busi-ness of Webb is at Foster Street, NW., Atlanta, Georgia, but it also maintains plantsat Detroit, Michigan, Los Angeles, California, and Hamilton, Ontario, in the Domin-ion of Canada, where it is engaged in the manufacture and installation of equipment.The present proceeding is concerned with the manufacture and installation of con-veyors at the BOP General Motors plant at Arlington, Texas.2During the past year, Webb, in the course and conduct of its business operations,sold and distributed at its plant products valued in excess of $500,000, of whichproducts valued in excess of $160,000 had a substantial impact on the nationaldefense.'The complaint was based on charges and amended charges filed as follows: In CaseNo. 16-CB-247, a charge and an amended charge were filed on January 12 and April 29,1965, respectively, by John H. Davis. In Case No. 16-CB-247-2, a charge was filed onApril 29, 1965, by Earl Cox. In Case No. 16-CB-247-3, a charge was filed on April 29,1965, by C. M. Yeatts, Jr. In Case No. 16-CB-247-4, a charge was filed on April 29,1965, by Jervis B. Webb Company of Georgia.2 The BOP initials in the name of the plant stand for Buick, Oldsmobile, and Pontiac. 96DECISIONS. OF NATIONAL LABOR RELATIONS BOARD'II.THE RESPONDENTSMillwrightsLocalUnion 1421,affiliated with United Brotherhood of Carpentersand Joiners of America,AFL-CIO (hereinafter referred to asLocal1421 or as theUnion),is a labor organization within the meaning of Section 2(5) of the Act.L.A. Carter, theindividual respondent,isnow, and at all material times hasbeen, the business representativeof Local 1421.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The evidenceThe present proceeding had its origin in a series of events that occurred in con-nection with the installation of. the conveyer system in the General Motors BOPplant at Arlington, Texas.The erection superintendent for this work was to be oneClayton Ray, who had been with Webb for about 11 years. In preparation for thejob Ray came to Arlington about the middle of December 1964, and had a series ofprejob conferences with L. A. Carter, the business representative of Local 1421.The first of these prejob conferences occurred on December 18 in Carter's office,which was in Arlington.On this occasion, Ray was accompanied by KennethAnderson, who had been with the Webb organization for about 8 years, and whohad come to Arlington from a Webb job at Allentown, Pennsylvania, where he hadbeen a foreman.Ray was planning to use Anderson as general foreman on theBOP job but, although Anderson was affiliated with a millwrights local in FortSmith, Arkansas, the clearance of Anderson was not discussed at the December 18meeting.The discussion at this meeting was very general, consisting merely of suchtopics as the size of the job, the number of men who would be needed, and thecrafts that would be involved, namely, the millwrights and the ironworkers.There was a second prejob conference with Carter on December 23 at the SixFlags Inn, a restaurant near the BOP plant. In addition to Carter, Ray, and Ander-son, there were present at this conference O. C. Yancey, a representative of Local263 of the Ironworkers, Charles Lowery, his assistant, and William Renfro, a rep-resentative of the Operating Engineers.At this meeting, it was agreed that the ratioof millwrights to ironworkers on the BOP job would be 5 to 2, and Ray stated thathe hoped to start actual work on December 28. Ray also informed Carter thatAnderson would be his assistant but no clearance was requested for him, and Carterexpressed no objection to having Anderson work on the job.The work would not begin, however, as scheduled-apparently, as the result ofthe unavailability of electric power-and on December 27 Ray attempted to reachCarter to inform him of the postponement but succeeded only in reaching Carter'ssecretary, whom he informed that he now hoped to start work on January 4.3 Butnews of the postponement either did not reach Carter in time, or he was unable toreach the millwrights who were supposed to report for work on the BOP job, andfive of them showed up on the jobsite the morning of December 28 only to beinformed of the delay.Ray himself was not present on the jobsite the morning ofDecember 28 but the five millwrights were sent home by Boyd Puckett, a member ofa millwright local in Dayton, Ohio, who had worked as a foreman on another Webbjob in Dallas, involving the Sears Roebuck Company, and whom Ray was planningto use as his assistant superintendent on the BOP job. Puckett had, indeed, beenon the Webb payroll for 34 years.Carter,who had gone to considerable trouble, including the making of long-distance telephone calls, to secure the five millwrights that had been requested byRay, was extremely irritated by the latter's failure to provide work for them whenthey reported to the jobsite on December 28. Carter's irritation seems, moreover, tohave influenced his subsequent actions in dealing with Ray and his assistants.In view of the postponement of the work, there was another prejob conferenceon December 30., Accompanied by Anderson and Puckett, Ray went to Carter'soffice that day, and then the parties walked over to a cafe next door to the unionoffices called the City Cafe where the commencement of the job was discussed again.Ray told Carter that work would start on January 4, and that in addition to Ander-son and Puckett, there were three other men in the Webb organization whose assist-3 Carter testified that while Ray told him that he would like to start on December 28,he was not sure that he would be able to do so. Assuming, therefore, that the startingdate would be December 29,' he arranged to have the five millwrights report on that day.Itwould seem more reasonable to assume, however, that Ray was correct in giving thestarting date as December 28, which is a Monday, especially since, even according tothe testimony of Carter,thiswas the date first mentioned by Ray. MILLWRIGHTS LOCAL UNION 1421, ETC.97ance he desired to help him start the BOP job.According to Ray, the three menwhom he mentioned to Carter and whose clearance he then requested were C. M.Yeatts, John H. Davis, and Earl Cox.4According to Carter, the three millwrights mentioned by Ray were Yeatts, Davis,and Donovan Gibbs.As Gibbs was then actually Ray's choice for the job, and wasactually on the BOP jobsite at the time, it seems more probable that Ray mentionedGibbs rather than Cox, although Cox was almost immediately substituted for Gibbs.In any event, Ray's request for clearances for the three men whom he wanted seemsto have made Carter extremely angry.He demanded to know what was wrong withthe five men whom he had already sent to the jobsite, and questioned the qualifica-tions of the men mentioned by Ray.When Ray persisted in his request for thethree men, despite Carter's displeasure, the latter remarked: "What kind of a Root &Brown job are you running anyway?" 5 and added that the three men were "a bunchof ratty son-of-a-bitches like your company likes."However, Carter did not on thisoccasion definitely refuse clearances to the three men.As Ray himself testified:Q. Now, did Mr. Carter indicate that date whether he would grantclearancesfor these three individuals?A. He did not say he would or would not.Indeed, Ray himself talked to Yeatts and Davis and told them that he had beenunable to get a definite answer from Carter.As Ray was leaving town, and hadbeen unable to reach Cox, he sent the same word to the latter through DonovanGibbs, who was still on the BOP jobsite.On December 31 Anderson and Puckett themselves appeared at Carter's office,and the purpose of their visit was to obtain clearance to work on the BOP job.Although Ray had not required them to obtain clearance, such a requirement wasimposed on all union members, including those who were foremen, by the terms ofthe union constitution.6The Union's office had an outer as well as an inner room, the outer room beingused by Carter's secretary, Peggy Reynolds, and the inner room being used byCarter himself.On the occasion of the visit of Anderson and Puckett, however, thesecretary had taken off that day, and her place was being filed by one R. B. Tharp,a member of Local 1421, who, on occasion, acted as her substitute.On this occa-sion, there were also present in the outer office, in addition to Tharp, four othermembers of the local, three of whom were identified at the hearing by name. 7How-ever, only Anderson, Puckett, Carter, and Tharp testified concerning what hap-pened during the visit of December 31 and, while the testimony of the first two is infairly close agreement,it is not inagreement with the testimony of Carter or Tharp.According to the testinomy of Anderson and Puckett, they were threatened withviolence by Carter when they asked him for a work permit. Their testimony maybe summarized as follows:Carter jumped up, and displaying a roofing knife,remarked not only that they were sons-of-bitches but also that he would teach themto come there and take his work.He then invited them into his inner office fromwhich, he declared, they would never emerge alive.Alarmed by this menacingremark, Anderson ran out of the union office. Puckett, who stayed, succeeded aftera while in quieting Carter down with the aid, apparently, of a dentist who had anoffice on the same floor.Anderson then returned to Carter's office, and Carter tookhim and Puckett into his inner room, where he showed them the contract betweenGeneral Motors and the general contractor on the job.During the conversation inthe inneroffice, however, Carter kept brandishing the roofing knife.Nevertheless,Anderson and Puckett renewed their requests for work permits.Their testimony isnot in agreement, however, with respect to Carter's further response to the request.According to Anderson, Carter told him and Puckett that he had no time to foolwith them, and walked out of the office.According to Puckett, Carter told them:"You don't needno damn permit."* All three of these men were millwrights, and all three of them had previously workedon Webb jobs.Davis and Yeatts, like Puckett, had worked on the Sears Roebuck job inDallas.5 Carter was referring, apparently, to the firm that has been involved in Board proceed-ings involving unfair labor practices.6 See sections42 and 46 of the constitution and laws of the United Brotherhood ofCairpenters and Joiners of America, which is in evidence as General Counsel's ExhibitNo. 3.a"hese three millwrights were Suitt, Brumley, and Robert Pace, one of two brothers ofthat i lame. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarter's story of the roofing knife incident is not only far less melodramatic andlurid but is also more credible than the stories told by Anderson and Puckett.Carter explained that the Union was engaged in moving its office, and that workmenwere making alterations for the new tenant.One of the workmen had left theroofing knife on the metal filing cabinet in the outer office.When he entered theouter office, and saw that Anderson and Puckett were there, he asked them whatthey wanted at the same time that he was removing his coat.As he put his coat onthe filing cabinet, he noticed the roofing knife, and picked it up, so that the workmenwould not have to look for it when they came in. There then ensued an argumentconcerning whether Anderson and Puckett needed a working permit. Still holdingthe roofing knife in his hand, he walked into the inner office to get a copy of theUnion's constitution from his desk in order to prove to his visitors that it supportedhis position.Thus, he did not put the roofing knife down until he had picked up theconstitution from his desk.Carter explicitly denied that he had threatened anybodywith the roofing knife, or that he challenged Anderson to come into his inner officeand fight, and he also denied that he showed Anderson and Puckett any contract,which, he testified, he did not have.While Tharp, the substitute secretary, also testified concerning the roofing knifeincident, his recollections seemed to be extremely vague.All that he rememberedabout the conversations between Carter and his visitors in either the inner or theouter office was that at one point the former told the latter that they could not tellhim how to run his business. Tharp seemed to be under the erroneous impressionthat Puckett and Anderson had been to the union office the day before, and he alsotestified that when they came to the union door, Carter was just returning from therestroom, after which he first put his coat on and then took it off. To the extent thatTharp's testimony is inconsistent with Carter's-if indeed such inconsistency can besaid to exist-I credit the testimony of Carter.Imust conclude that the testimony of Carter is far closer to the truth about theroofing knife incident than the testimony of Anderson and Puckett.The testimonyof the latter seems to contain obvious elements of exaggeration.Anderson neverexplained, really, how or why he came to return to Carter's office after he had fled,apparently, in fear of his life.Neither Anderson nor Puckett explained why theyentered Carter's inner office, although, according to them, they were terrified by theroofing knife, which he was allegedly brandishing, and by his supposed threat thatthey would never emerge alive. It seems difficult to understand, too, how Carter cameto have in his possession a copy of the contract with the general contractor.Butit seems entirely natural that he should have had on his desk a copy of the unionconstitution.There would also seem to be no good reason to reject the other ingredi-ents of Carter's story.There can be no doubt that the Union was engaged in movingand that the roofing knife had been left on the filing cabinet by a workman.WhenCarter picked it up, he should have put it down somewhere immediately. By holdingon to it during his discussion with Anderson and Puckett, he undoubtedly created asituation which was bound to fill them with some apprehension. Subconsciously atleast he may even have thought that it would be a good thing to frighten them a little.But I cannot conclude that Carter consciously intended to terrify them, or that theywere actually terrified, or that either of them fled in fear of his life.Although the mere fact that Anderson and Puckett applied to Carter for a workingpermit on December 31 is not inconsistent with their being supervisory employees,since even foremen were required to apply for such permits, there can be no doubtthat they had been hired as foremen. To be sure, they, as well as Ray, testified thatwhen they were hired there was absolutely no discussion concerning the capacity inwhich they would be employed.Yet Puckett and Anderson were finally forced toadmit that they "figured" that they would be foremen, and there is every reason toconclude that their suppositions were correct, since both of them had been foremenin their previous Webb jobs, and they were hardly expecting a demotion. If indeedit is true that they did not discuss their status with Ray, it could only have been thatitwas obvious.By pretending that they did not know that they were being hired asforemen, they only undermined their general credibility as witnesses.The BOP job finally got underway on January 4, 1965, but Anderson left Arling-ton, Texas, the following week, being reassigned to another Webb job at Hallis, Ten-nessee.He eventually returned to the BOP job but this was not until May 1965. A_sfor Puckett, he never actually performed any work on the BOP job. Puckett's w..febecame hysterical and ill because of violent events which occurred in the neighhror-hood of the jobsite on January 4 and 5,8 and on January 6 be was transferreiJ toanother Webb job.8 These events are describedinfra. MILLWRIGHTS LOCAL UNION 1421, ETC.99Yeatts, Davis, and Cox reported for work on the BOP job on January 4 but theywere then the only three millwrights on the job.Admittedly, Cox was a foreman fromthe very beginning of the job but Ray testified that Davis became a foreman about2 weeks after the commencement of the job, and Yeatts himself testified that hebecame a foreman about a month after the commencement of the job.Nevertheless,there can be no doubt that they were brought to the job so that they would becomeforemen.Ray was not very candid when he sought to escape from admitting thisbut he let the truth slip out when he testified that when during the conference ofDecember 30 with Carter he asked for clearance for the three men whom he wantedCarter declared that not one of them was qualified to be a foreman. In fact, Rayhad not required any of the three men to get referrals from the local. So far asYeatts is concerned, it is highly significant that when Ray came to Arlington beforeChristmas 1964, he asked Yeatts to accompany him on a search for equipment inFortWorth.Ray would hardly have taken Yeatts along on this expedition if hewas not to be employed in a supervisory capacity.Obviously, the reason Yeatts,Davis and Cox reported to the BOP jobsite on January 4 before any other mill-wrights were there was that they were to do the preliminary planning, which is onlyanother indication of their supervisory capacity. Indeed, Puckett testified that heexpected Yeatts, Davis, and Cox to be foremen, and this was certainly a reasonableexpectation.Davis himself admitted that Ray "asked me if I would come over andbe a foreman when we got enough men on the job." This admission explains howthe contention could be made that they were not foremenab initio.They were notforemen then only in the sense that they had no one to supervise! But they were fore-men in the sense that they were hired with the expectation that they would becomeforemen.When Cox, Yeatts, and Davis reported for work the morning of January 4, Yeattsmade a telephone call to Carter at the suggestion of Ray and in his presence.Thepurpose of this telephone call was to inform Carter that Yeatts, Davis, and Cox wereready to work, and to ask Carter to appoint one of them as job steward. Ray, who,of course, could only hear Yeatts' side of the conversation, testified that as soon asYeatts mentioned the names of Davis, Cox, and himself, Yeatts turned towards himand told him that Carter had hung up on him, and that he then suggested to Yeattsthat he call Carter again because he might have been cut off.Ray testified furtherthat Yeatts called Carter again but that as soon as Yeatts asked Carter to appoint ajob steward the latter hung up a second time. But it is apparent that, since Ray him-self was not on the telephone, and Yeatts did not say that Carter had hung up on himagain, this was a mere conclusion on his part.Yeatts' own testimony establishes,moreover, that there was no justification for this conclusion, for he testified thatCarter did enter into a discussion of the qualifications of a steward, and expressed theview that the selection of a steward would be a matter of opinion.Carter could nothave hung up again, therefore, as soon as Yeatts called him the second time.How-ever, Carter, it is clear, did not appoint a steward in his telephone conversation withYeatts, and Yeatts and Davis put their heads together and decided that one of themwould be the job steward. But it is not possible to determine who actually becamejob steward.Ray testified that Cox, Yeatts, and Davis selected Yeatts as job steward.But Davis testified that he and Yeatts decided that Davis should be the job steward.Cox was not a witness at the hearing at all.At 4:30 p.m. on January 4, Cox, Yeatts, and Davis quit work, and the three of themrode together in the general contractor's pickup truck to the guard gate at the jobsite.At this point Cox and Yeatts got off the pickup truck to turn in their temporarybadges but Davis who had a permanent badge rode on to the General Motors parkinglot which was several hundred feet from the guard gate.As Davis was thus sepa-rated from Cox and Yeatts, the latter did not themselves witness what shortly hap-pened to him.However, as is not unusual, those who did witness what happened,disagreed in testifying about it.Davis contended that he was severely beaten on this occasion while a party offellowmillwrights consisting of Herbert Raymond Russell, Donald D. Lemaster,G. L. Wagnon, and Neal Carter, a son of L. A. Carter, were present at the parkinglot.The testimony of Davis may be summarized as follows: As he stepped off thegeneral contractor's pickup truck and started walking towards his own pickup truck,he espied Neal Carter.As he turned around, he also saw Russell and Wagnon. Rus-sell grabbed hold of his shoulder, and while holding him by the material of his bluedenim jumper that he was wearing, hit him in the mouth, and dislodged his dentalplate, which fell to the ground.As Russell struck the blow, he remarked to Davis:"We will teach you to get our jobs," or something to like effect.At this point Davisalso became aware, apparently, of the presence of Lemaster, and someone whom217-919-66-vol. 156-8 100DECISIONSOF NATIONALLABOR RELATIONS BOARDhe could not identify attempted to hit him in the groin but he succeeded in wardingoff the blow with his hand.He then thought that he would be able to get away fromhis assailants but somebody grabbed him by his blue denim jumper again, and hewas beaten some more.He then saw Lemaster's foot coming, and, stooping down toavoid the blow, was kicked by him in the pit of the stomach. This time he succeededin getting away from his assailants and encountered Yeatts, who had come up, andhelped him pick up some of the pieces of his dental plate.He then went with Yeattsto report the assault on him to the police in Arlington.Although he was not awareof it at the time of the assault, he felt a soreness in his ribs about 4 days later andconsulted a doctor who prescribed a rib belt which he wore for almost 5 months.Russell denied that he went to the parking lot in order to attack Davis, or thatCarter or any other officer of the local sent him there for that purpose.He testifiedthat he went there with his son, James, an apprentice millwright, in order to obtaina job for him from Davis, after hearing from another millwright by the name ofJohn Schilling that Davis was hiring men for the BOP job.Russell claimed that hisfamily was desperately in need of money, especially since his wife had just givenbirth to a premature incubator baby.According to Russell, when he asked Davisfor a job for his son, Davis called him an s.o.b. and swung at him with his lunchbucket, whereupon he ducked the lunch bucket, and hit Davis hard several times inthe mouth.At this point Wagnon intervened by grabbing him by the shoulder, andpulled him away from Davis.He and his son then left the parking lot in their car.Lemaster and Wagnon also testified with respect to the fracas of January 4, whichthey admitted witnessing, but both of them denied that they participated in it in anymanner, and, like Russell, explicitly denied that they went to the parking lot at thesuggestion of any union official.Lemaster also explicitly denied that he had kickedanybody, or struck any blows at all, and Wagnon testified that his only involvementin the fracas was to separate Russell and Davis, as any law-abiding citizen would havedone.Both Lemaster and Wagnon testified that, like Russell, they had come to theparking lot to ask Davis for work, which they also desperately needed.Lemastertestified that he went to the parking lot at the suggestion of a millwright by the nameof Jerry Hatsfield, and Wagnon testified that he had heard that men were beinghired at the BOP job while he was on the street where the union office was located,and, knowing Davis well, went to ask him for a job. It seems indeed that Russelland Lemaster were also personally acquainted with Davis.Carter himself, like all other of the Respondents' witnesses who were present dur-ing the fracas of January 4, denied that he had sent anyone to attack Davis, and tes-tified that he did not learn of the incident until the following day.For a variety ofreasons, I accept Carter's denial that he instigated the attack on Davis, although myobservation of the former at the hearing convinced me that he was a man of violenttemper. I also accept the testimony of Russell, and the two other millwrights whocorroborated the latter's testimony.In the first place, the evidence suggests that Davis exaggerated considerably theseriousness of the attack on him and the extent of his injuries.He was hit in themouth several times and his dental plate was dislodged, and he may also have beenpunched in the chest.There is good reason to disbelieve, however, that he was hitin the pit of the stomach, for he was able to get up almost immediately and drive hisown pickup truck to the police station.According to his own testimony, the wholeaffray did not last more than a minute and a half, and it may have lasted only 20seconds.In intervals of time so brief he could not have been beaten up very exten-sively.The brevity of the attack also suggests that the blows were spontaneous andstruck in anger, and not the result of a planned attack. In the second place, the evi-dence also suggests that Davis' exaggerations may have been motivated by theextremely bad feeling that had existed between him and Carter for a considerablelength of time before the BOP job was even started. Even after peace had been madebetween the Union and the Webb forces, as presently to be related, Davis would notshake hands with Carter. In the third place, the appearance of Russell, the allegedprincipal assailant, suggests that if he was really chosen by Carter to lead the attack-ers, he was ill-chosen for his appointed task.He did not seem to be the bruiser type,and, for that matter, neither were his companions. In the fourth place, there is noevidence that any of the alleged assailants were convicted of any crime, as a resultof the attack.Finally, the simultaneous presence of a number of the millwrights on the scene ofthe fracas, while somewhat suspicious, does not necessarily indicate that they wereacting in concert, and carrying out a planned attack.While it is true that normally MILLWRIGHTS LOCAL UNION 1421,ETC.101millwrights seeking employment would do so through the Union, it cannot be said tobe satisfactorily established that this was always the case.The situation in whichthe millwrights found themselves at this time was, moreover,definitely not normal.The total membership of the Union was 163 of whom 40 to 60 were unemployed.It is, therefore,not surprising that those millwrights who were unemployed shouldseek to help themselves.Union clearance could be obtained after jobs had beenlocated.Furthermore,themillwrights involved were personally acquainted withDavis, and they had, therefore,a special reason for appealing directly to him.In his effort to implicate Carter in the attack on Davis, despite the denials of alltheRespondents'witnesses,counsel for the General Counsel also offered furtherevidence that in the fall of 1964 Carter had encouraged another member of themillwrights local to resort to violence to achieve his ends, and that during the earlymorning following the alleged attack on Davis, union members threatened furtherviolence.Leon Franklin Pierce, a member of Local 1421, who was working on the BOP jobat the time of the hearing,testified that early one morning in the fall of 1964 he waswakened by a telephone call from Carter who started cursing and told him:"Well,you were right,that long-tailed rat Davis,9he went out on the job-him and Schilling,"and asked him what he was going to do about it. Then Pierce testified further asfollows:So, I told him,I said, "I don't supposed to do anything."I said that something ought to be done.And he said ....I said, "Well,what are you going,to do about it?"And he said,"If it was left up to me, I would take a bunch out there and whipthe hound dog out of them."But he said,"I am an official, and that is whatthey are looking for."So we talked on there and he said, "What are you going to do?"And, I said, "Nothing,I don't guess."He said,"What about coming over here?"I said, "Well,what am I going to come over there for?"And, he said,"Well, you are interested in your union,aren't you?"I said, "I am not going out there and start anything."He said, "Well Leon," he says, "I can't go out there.Why don't you?"I told him,"Let's do it legally."He said, "Well,you just call the Labor Relations Board and find out whatyou can do."As a witness,Pierce was highly inarticulate and sometimes even incoherent, andhis testimony is extremely obscure. It is not even clear whether he was urging Carterto do something,or whether Carter was urging him to do something.Pierce alsodid not even seem to be certain that the job he and Carter were discussing was a jobcalled the Anderson Cork job involving an addition to the Six Flags.Inn.He alsodid not succeed in explaining. very clearly exactly what was the cause of Carter'sindignation.Apparently it had something to do with a union list from which menwere supposed to be hired.This may be inferred perhaps from evidence in therecord that the Union maintained a rotating list of men to be sent to jobs as jobsbecame available.Pierce was also extremely vague in attempting to describe thesequence of events after his telephone conversation with Carter but it seems that atone point a multicarload'delegation of millwrights headed by Ed Thornbury, thepresident of Local 1421,descended on the Regional Office of the Board and discussedthe problem with a Board agent.Itwould seem also that in this discussion therewas considered not only the possibility of picketing the job but also of "knockingheads together"-a possibility that Carter is supposed to have confidentially dis-cussed with Pierce. In the end,it seems that nothing at all was done about thesituation.In testifying about the alleged telephone conversation with Pierce,Carter did notsucceed very well in clarifying either the nature of the dispute or the sequence ofevents.Carter did not specifically mention the Six Flags Inn, and only named thecontractor on the job,a J. W. Nesbitt,whom he described as a member,and withwhom,he declared,his relations were cordial.Carter testified that Pierce was oneO .Apparently this is the same Davis as was involved in the January 4 fracas. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a groupof union memberswho wanted him to picket the job but that he refused,and advised him not to do anything that would get him into trouble.He specificallydenied that he had urged anyone toengage inany violence.The violence threatened in the earlymorning ofJanuary, 5 occurred in the Lex-ington Apartments in Grand Prairie, Texas, which were about 3 miles from the BOPjobsite.One of these apartments was shared by Ray, Puckett, and Anderson.About6:30 a.m. while they were getting ready for the day's work, they heardsomeonehollering outside their apartment in evidentalarm.Ray grabbed a gun, and ran tothe door. Just before he reached the door, Bobby Lamb, foreman of the ironworkerson the job, burst through the door from the outside.Ray could see that he wasbeing pursued by Bobby Pace, one of the millwrights, who was a member of Local1421.Ray stopped Pace fromenteringthe apartment.Pace started to run awaybut Ray told him to stop, and held his gun on him while the police arrived andarrested him.When Pace stopped he remarked to Ray: "We will teach you sons ofbitches to come in here and take our work away from us." To this Ray replied:"All the workis still outthere on the job." Several other men had been in pursuitof Lamb but Ray could recognize only one of them, a millwright named BobbyNorman, who was also a member of Local 1421.Anderson and Puckett, who were also staying in the apartment, heard the alarm,of course, but neither of them could identify any of the pursuers of Lamb.Appar-ently,when the pursuit started, Anderson had left the apartment and was headedtoward his car.When Lamb hollered and started to run towards the sanctuary ofRay's apartment, Anderson ran the other way, which took him aroundthe swimmingpool to the side entrance of the apartments.Two of the pursuers chased him butnever caught up with him.As themorning wasdark and foggy, Anderson was unableto identify them.As for Puckett, he was having breakfastat the time,and when thealarm was sounded, he started towards the doorway but his wife, as well as Ray,counseled him to stay where he was, and he did.He therefore neither heard nor sawanything, although he was aware of the general commotion.After the alarms and excursions of January 4 and 5, a peace conference wasarranged at the instance of the Webb Company, and it was held in the office of theTexas organizing office of the Union in Dallas, Texas.' Representing the Union wereCarter, G. H. Simmons, Jr., director of the Texas organizing office, and A. L. Spring,a representative of the United Brotherhood of Carpenters.Representing the WebbCompany were Ray, Puckett, Anderson, and E. L. Shupe, its general erection super-intendent.After a thorough discussion, the parties reached a generalunderstandingthat was expressed in a letter dated January 6, and addressed to M. A. Hutcheson,the general president of the United Brotherhood of Carpenters, and to the Atlanta,Georgia, office of the Webb Company. As stated in the letter, understanding wasreached on the following six points:1.The Companyagreesto the Union's placing asteward on the job as of 8:00a.m. January 7, 1965.2.The Company agrees to make all request formen tothe Business Agent,in writing by numbers or name not to exceed 50% by name.3.L. A. Carter, B. R. of Millwrights Local 1421, agrees to clear companymen through Local Union which will not exceed 3 or 4 men.4.Mr. Ray, project superintendentagrees todrop chargesagainstLocal Unionmembers when he is satisfied no recurrence of same orlike actionwhich occurredon the part of individuals involved on January 5, 1965, at his home and inB. O. P. parking lot.5.Should any of the terms of this understanding be violated by either party,G. H. Simmons, Jr. and E. L. Shupe, shall be informed immediately by anaggrieved party for the purpose of resolvingsame.In no case shall there be awork stoppage due to interpretation of this understanding or any other matterthat may arise before an attempt to resolve the problem has occurred.6.The Union agrees that this understandingsatisfies all grievances and noretaliatory action will be taken against the Company or its employees.The agreement made by the parties on January 6 has been faithfully kept, andthere has been no further trouble on the BOP job.B. Concluding findingsIn their briefs, counsel for the General Counsel and for Webbseem tostress Car-ter's bad temper, which he undoubtedly displayed on frequentoccasions,and seem MILLWRIGHTS LOCAL UNION 1421, ETC.103to complain also of his bad language, which, it must be conceded, was not always fitfor the ears of children.But I am not called upon to decide whether Carter was awell-mannered or good-natured person, nor whether there was some degree of provo-cation to justify his behavior.Deficiencies in courtesy or decorum, or in speech, arenot in themselves unfair labor practices. I am called upon to decide only whetherCarter's conduct violated any of the positive provisions of Section 8(b)(2) or ofSection 8(b)(1)(A) of the Act.Section 8(b)(2) and 8(b)(1)(A) of the Act forbid under certain circumstancesthe refusal of clearance to prospective employees by a union or its agents. So far asCox is concerned, I have found that clearance was requested by Ray not for Coxbut for Gibbs, and no violation can be found, therefore, in the case of Cox. So faras the other four millwrights mentioned in the complaint are concerned, namely,Anderson, Puckett, Davis, and Yeatts, the evidence is rather fuzzy as to whetherCarter did at any point positively deny them clearance.He seems to have eithertemporized, or taken the position that the applicants did not need any clearance.While they needed such clearance as a matter of union practice, Carter may havetaken the position that he was not legally required to give them clearance. If this washis position, it would seem to have been correct, for there is no evidence in this casethat the union operated an exclusive hiring hall, or that there was any agreement,express or implied, between Webb and the Union requiring union clearance as acondition of obtaining employment. In applying to Carter for clearance for employ-ees whom he had in fact already hired, Ray was doing so only as a matter of comitytomaintain good relations with the Union. In such circumstances, the Board hasheld that the granting or withholding of clearances or work permits is an internal unionmatter protected by the proviso to Section 8(b)(1)(A) which preserves the right ofa labor organization to prescribe its own rules with respect to the acquisition or reten-tion of membership.'°Furthermore, even if it could be assumed that what Carter did constituted anattempt to cause Ray to discriminate against the millwrights named in the complaint,and also that it was necessary to secure clearances for them, Section 8(b) (2) and8(b)(1)(A) of the Act would not have been violated because supervisors areexcluded from the protection of the Act by Section 2(3) thereof, and all the mill-wrights named in the complaint were hired as supervisors without a single exception.In F.H. McGraw and Company,99 NLRB 695, mod. and enfd. in 206 F. 2d 635(C.A. 6), the Board decided that an applicant seeking clearance for a position as aforeman was not entitled to the protection of the Act.Consistently with my factual findings, I can also find no violations of Section8(b)(1)(A) of the Act by reason of the threat of violence or of actual violencealleged in the complaint. I regard the evidence as unsatisfactory and inconclusive.Undoubtedly, Carter has a violent temper, which he demonstrated even while he wason the witness stand.But a bad-tempered individual is not necessarily a less crediblewitness than calm and self-possessed individual, and cannot be presumed to be respon-sible for every act of violence with which he could conceivably be connected.Evenif I could believe the evidence of Pierce relating to an incident that occurred monthsbefore those involved in the present case, it would establish at most that Carter hadsome capacity for violence.Actually, Pierce's evidence, even if true, would indicate,moreover, that coupled with his thoughts of violence was an acute consciousness oflegality.So far as the evidence relating to the actual violence charged in the com-plaint is concerned, its chief deficiency is that it is completely lacking in ingredientswhich would supply a reasonable basis for connecting Carter with the beating ofDavis.Even if I were to disbelieve the evidence of the respondent witnesses, whichno doubt contains some elements of suspicion, it would not solve the problem pre-sented by the absence of direct or persuasive circumstantial evidence that Carter10 SeeKaiser Gypsum Company, Inc.,118 NLRB 1576, 1581;International Alliance ofTheatrical Stage Employees and Moving Picture Machine Operators of the United Statesand Canada, Local No. 409, AFL-CIO (Columbia Broadcasting System, Inc.),119 NLRB810, 814;Local Union No. 592, United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO (Brunswick Corporation),135 NLRB 999, 1000;Local626,United Broth-erhood of Carpenters and Joiners of America, AFL-CIO (Food Fair Stores, Inc.),142NLRB 1238, 1239-1240;Carpenters Local ##40, United Brotherhood of Carpenters, etc.,at al.(Stop & Shop, Inc.),143 NLRB 142, 143;Frank Paisley, as Agent for Local UnionNo. 1, International Association of Iron Workers (R. Gatwood Steel Erectors, Inc.),152NLRB 1409. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDordered Davis to be beaten up as an act of reprisal against Webb and its representa-tives or employees.Even if Russell and his companions were lying in explaining thereason for their presence on the parking lot on January 4, there could well have beenanother reason to explain why they may have wanted to beat up Davis, and this reasonmay have had its source in factional union politics rather than in the irritations aris-ing from the staffing of the Webb job. It is not without significance that while thepolicemade some arrests as a result of the beating of Davis, there is no evidencethat anyone- was ever convicted because of his participation in the incident.Whilethe evidence required to convict in a criminal case would be far more strict than theevidence required to find a violtaion in a Board proceeding, such evidence must stillbe substantial.The evidence relating to the chase of Lamb the morning of January 5 does not reallybuttress the case of the General Counsel, for it is not convincingly established thatitwas in fact a continuation of the violence during the late afternoon of January 4.The persons involved in the two incidents were wholly different, and while the pur-suer of Lamb was a millwright, the individual who was being pursued was an iron-worker.The record is completely devoid of any evidence of trouble with the iron-workers.It seems odd, therefore, that the intended victim of the projected assaultshould have been an ironworker rather than a millwright. It should be noted that inany event the pursuit of this ironworker is not charged in the complaint as an inde-pendent violation.I have-indicated that there is some reason for criticizing the conduct of Carter inconnection with the roofing knife incident.But, surely, this rather equivocal inci-dent would not in itself have justified the issuance of a complaint, especially when itis considered that peace was shortly made between the contending parties, and thatthe terms of the peace have been kept.CONCLUSIONS OF LAW1.Jervis B.Webb Company of Georgia is an employer enaged in commerce orin activities affecting commerce within the meaning of Section 2(6) and (7) oftheAct.2.The Respondent, Millwrights Local Union 1421, affiliated with United Brother-hood of Carpenters and Joiners of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By failing or refusing to give clearances for employment to C. M. Yeatts, Jr.,Earl Cox, and John H. Davis on December 30, 1964, the Respondent Union, throughits officers and agents, did not cause or attempt to cause Jervis B. Webb Company ofGeorgia to refuse to hire them, and did not, therefore, violate Section 8(b)(2) or8(b)(1)(A) of the Act.4.By failing or refusing to give clearances for employment to Kenneth R. Ander-son and Boyd Puckett on December 31, 1964, the Respondent Union, through itsofficers and agents, did not cause or attempt to cause Jervis B. Webb Company ofGeorgia to refuse to hire them, and did not, therefore, commit any unfair laborpractice affecting commerce within the meaning of Section 8(b)(2) or 8(b)(1)(A)of the Act.5.The Respondent Union, through its officers and agents, and the RespondentCarter, did not on December 31, 1964, threaten to inflict bodily injury on Kenneth R.Anderson and Boyd Puckett, employees of the Jervis B. Webb Company of Georgia,because such employees had requested union clearance, and the said Respondents didnot, therefore, commit any unfair labor practices affecting commerce within themeaning of Section 8 (b) (1) (A) of the Act.6.The Respondent Union, through its officers and agents, and the RespondentCarter, did not, on January 4, 1965, threaten to inflict or inflict bodily injury on JohnH. Davis, an employee of Jervis B. Webb Company of Georgia, because the saidemployee had obtained employment without union clearance, and the said Respond-ents did not, therefore, commit any unfair labor practice affecting commerce withinthe meaning of Section 8 (b) (1) (A) of the Act.RECOMMENDED ORDERIn view of the foregoing findings of fact and conclusions of law, it is recommendedthat the Board enter an order dismissing the complaint.